Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered November 7, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The hearing evidence established that the police lawfully stopped defendant for violating the Open Container Law (Administrative Code of City of NY § 10-125 [b]), and that when defendant produced inadequate identification, the police lawfully conducted a protective frisk before transporting him to the precinct to determine his identity and check for warrants. The officer’s testimony was sufficiently detailed to permit the court to make a finding that the form of identification defendant produced was inadequate. Concur— Mazzarelli, J.P., Marlow, Nardelli, Gonzalez and McGuire, JJ.